 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
   ------------------------------------------------------------- X
                                                                 :
     DEJAN NIKOLIC,                                              :
                                                                 :
                                            Petitioner,          :
                                                                 :
                              -against-                          :   20 Civ. 2500 (LGS)
                                                                 :
      DIRECTOR THOMAS DECKER,                                    :
      Director of the New York Field                             :        ORDER
      Office of U.S. Immigration &                               :
      Customs Enforcement,                                       :
                                                                 :
      ACTING SECRETARY CHAD WOLF,                                :
      in his official capacity as Acting                         :
      Secretary, U.S. Department of                              :
      Homeland Security,                                         :
                                                                 :
      SHERIFF CARL E. DUBOIS,                                    :
      in his official capacity as Sheriff of Orange              :
      County, New York,                                          :
                                                                 :
                                          Respondents.           :
   ------------------------------------------------------------- X



LORNA G. SCHOFIELD, District Judge:

        WHEREAS, for the reasons stated on the record at the April 3, 2020, conference, the

Court granted Petitioner’s motion for a temporary restraining order and released Petitioner, in

accordance with the conditions stated in the April 3, 2020, Order (Dkt. No. 19). It is hereby

        ORDERED that the parties shall file a joint letter by April 13, 2020, proposing next

steps regarding any remaining claims in the case, or stating that the case can be closed.

Dated: April 8, 2020
      New York, New York
